(Por la corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por CUANTO, este recurso se interpuso contra una resolución que dejó sin efecto una sentencia por la cual se liabía desestimado una demanda por no haberse presentado la demanda enmendada dentro del plazo y prórrogas que le concedió la corte para ello, resolución que además permitió la radicación de una demanda enmendada.
PiOR Cuanto, el dejar sin efecto una sentencia que no ha sido dic-tada en los méritos es una cuestión que descansa en la sana discre-ción de la. corte sentenciadora, discreción con la cuál no interviene este tribunal a menos que se demuestre que ha habido un claro abuso de ese poder (véase por analogía Greer v. Pérez 59 D.P.R. 574);
Por Cuanto, hemos examinado los autos de este caso y no encon-tramos que haya existido tal abuso de discreción;
■ Por tanto, se desestima el recurso y' se confirma la resolución apelada que dictó la corte inferior el 11 de julio de 1941.